Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is June 13, 2018. This Office Action is in response to the application (divisional) filed August 14, 2020. The parent application is 16/007,855 (PAT 10816741). This action is a NON-FINAL REJECTION.

Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel optoelectronic assemblies and methods of manufacturing the same. Applicant’s disclosed invention(s) provide(s) an optoelectronic assembly including an optical component attached to a printed circuit board (PCB) in a laser-roughened area, with the laser-roughened area positioned entirely within the contact boundary that the optical component makes with the PCB surface.  By modifying a specific area where an optical component will be attached to the PCB surface by way of laser-roughening, the bonding between the PCB and the optical component may be improved.  
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
Specification
The disclosure is objected to because of the following informalities: Paragraph [0001], line 1 – 2 should be changed to update the information regarding cross-reference to parent application serial number 16/007,855 – which has issued as U.S. Patent 10,816,741. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 10, 11, 14, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the optoelectronic component” which, in scope, provides antecedent basis for only a single optoelectronic component. However, prior reference is not to an optoelectronic component in the singular, but is instead to at least one optoelectronic component – which allows for a single or plurality of optoelectronic components. As such, because of this recitation, claim 3 lacks proper antecedent. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret this recitation of Claim 3 based on the following suggested amendment (See MPEP § 2173.05(e) Section I.): 
“the at least one optoelectronic component”
	
Claim 8, line 2; Claim 9, line 2; Claim 10; Claim 11; and Claim 14, line 1 – 2
recite, respectively, “the optoelectronic component” – which lacks antecedent basis for the same reason as noted above for Claim 3. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret this recitation, in each occurrence, based on the following suggested amendment (See MPEP § 2173.05(e) Section I.): 
“the at least one optoelectronic component”
Claim 16 and Claim 17 recite, respectively, “the electrical component”, which lacks antecedent basis since prior reference in each occurrence is to at least one electrical component (i.e. singular or plural in scope)  -- whereas “the electrical component” singular in scope, only. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret this recitation, in each occurrence, based on the following suggested amendment (See MPEP § 2173.05(e) Section I.): 
“the at least one electrical component”

Allowable Subject Matter
Claims 1, 2, 4, 5, 6, 7, 12, 13, 15, 18, 19, 20 are allowed.
Claims 3, 8, 9, 10, 11, 14, 16, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): 
The prior art of record does not disclose nor render obvious, either alone or in combination, an optoelectronic assembly as recited by Claim 1, including a printed circuit board including a laser-roughened area; at least one optoelectronic component coupled to a surface of the printed circuit board; and an optical component attached to the printed circuit board at a coupling area defined by the optical component contacting the printed circuit board, wherein the laser-roughened area is positioned entirely within the coupling area defined by the optical component contacting the printed circuit board.
Note the closest prior art made-of-record, ASAI et al. (US 8,706,782) discloses  forming a roughened surface (not shown) on conductive circuits 2004 formed on a substrate 2001 (See FIG. 23(a); See e.g. ASAI et al., Column 17, line 42 – 51 and e.g. Column 175, line 53, beginning “(5) After the substrate was washed with water and degreased with an acid, soft etching was carried out and etchant was sprayed on both faces of the substrate to etch the surfaces of the conductor circuits 1024 and the land surface and inner wall of the plated-through hole 1029, thereby forming roughened faces (not shown)…”).
Note also ASAI et al.’s structures 2004, 2002, 2001 function as a PCB (“multilayered circuit board”). ASAI et al.’s roughened layer serves to further improve adhesion between an optical path for transmitting optical signals and the substrate 2001 or the interlaminar insulating layer 2002. ASAI et al.’s roughened surface is not limited to a contact area on which an optical component contacting a PCB is formed – as required by Applicant’s invention. Also, ASAI et al. does not disclose nor suggest laser-roughening.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This additional prior art was also cited in the parent application 16/007,855 (PAT 10816741).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813